      Case 1:20-cv-10535-WHP-BCM Document 10 Filed 07/23/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
REDHWAN SALEH,
                                                  20-CV-10535 (WHP) (BCM)
               Plaintiff,
       -v-                                        ORDER
UNITED STATES OF AMERICA,
               Defendant.
                                                                                                   7/23/21
BARBARA MOSES, United States Magistrate Judge.

         On December 11, 2020, pro se petitioner Redhwan Saleh filed a motion pursuant to 28
U.S.C. § 2255 to vacate, set aside, or correct the 63-month sentence he received on June 20,
2019, after a jury found him guilty of conspiracy to commit arson and arson. (Dkt. No. 1.) In his
motion, Saleh argues principally that he was deprived of the effective assistance of counsel at
trial. Id. On March 1, 2021, he submitted an application for appointment of counsel (Dkt. No. 5),
arguing that the issues involved in this case are complex and that he has limited knowledge of
the law. In his accompanying affidavit (id. at ECF pages 2-3), petitioner attests that he has no
funds to retain counsel, speaks little English, and reads even less. He explains that a fellow
inmate, who was an "ex-lawyer," helped him prepare his initial papers, but that the ex-lawyer
had a short sentence and was scheduled for release, which would leave petitioner without
assistance in preparing his reply to the government's forthcoming opposition papers.

        On March 26, 2021, the United States filed its memorandum of law (docketed only in the
underlying criminal case, No. 18-CR-26 (WHP)) in opposition to the § 2255 motion. On March
31, 2021, petitioner filed further written argument in support of that motion. (Dkt. No. 6.) On
April 27, 2021, he filed a reply to the United States' memorandum of law. (Dkt. No. 7.) On July
13, 2021, he filed an affidavit and related materials in further support of his motion. (Dkt. No. 8.)
That same day, due the untimely death of Judge Pauley, this action was referred to me for
general pretrial supervision. (Dkt. No. 9.)

          Unlike defendants in criminal proceedings, litigants in habeas corpus proceedings have
no right to counsel. See Anderson v. Bradt, 2013 WL 5208045, at *1 (E.D.N.Y. Sept. 13, 2013)
(quoting Green v. Abrams, 984 F.2d 41, 47 (2d Cir. 1993)). Although a federal court has "broad
discretion" when deciding whether to grant an indigent civil litigant's request for pro bono
counsel, Hodge v. Police Officers, 802 F.2d 58, 60 (2d Cir. 1986), it has no authority to
"appoint" counsel, but instead, may only "request" that an attorney volunteer to represent the
litigant. See Mallard v. United States Dist. Court for the S. Dist. of Iowa, 490 U.S. 296, 301-10
(1989). Moreover, courts do not have funds to pay counsel in civil matters, and must therefore
grant applications for pro bono counsel sparingly, in order to preserve the "precious commodity"
of volunteer-lawyer time for litigants whose causes are truly deserving. Cooper v. A. Sargenti
Co., Inc., 877 F.2d 170, 172–73 (2d Cir. 1989) (per curiam).

       In determining whether to grant an application for pro bono counsel, the Court must
consider, as a threshold matter, whether the litigant's claim "seems likely to be of substance."
Hodge v. Police Officers, 802 F.2d 58, 60-61 (2d Cir. 1986). This is "a requirement that must be
      Case 1:20-cv-10535-WHP-BCM Document 10 Filed 07/23/21 Page 2 of 2




taken seriously." Id. As the Second Circuit explained in Cooper, “[c]ourts do not perform a
useful service if they appoint a volunteer lawyer to a case which a private lawyer would not take
if it were brought to his or her attention. Nor do courts perform a socially justified function when
they request the services of a volunteer lawyer for a meritless case that no lawyer would take
were the plaintiff not indigent." 877 F.2d at 174.

        If the threshold requirement is met, the court should also consider “the plaintiff’s ability
to pay for private counsel, [the plaintiff’s] efforts to obtain a lawyer, the availability of counsel,
and the plaintiff’s ability to gather the facts and deal with the issues if unassisted by counsel." Id.
at 172; see also Hodge, 802 F.2d at 61-62 (court should consider the indigent's “ability to
investigate the crucial facts, whether conflicting evidence implicating the need for cross-
examination will be the major proof presented to the fact finder, the indigent's ability to present
the case, the complexity of the legal issues[,] and any special reason in that case why
appointment of counsel would be more likely to lead to a just determination"); Fulton v.
Superintendent, 2020 WL 3250594, at *4-5 (S.D.N.Y. June 16, 2020) (applying Hodge factors in
habeas proceeding); Martinson v. U.S. Parole Comm'n., 2004 WL 203005, at *2 (S.D.N.Y. Feb.
2, 2004) (same). In considering these factors, district courts should neither apply bright-line rules
nor automatically deny the request for counsel until the application has survived a dispositive
motion. Hendricks v. Coughlin, 114 F.3d 390, 392-93 (2d Cir. 1997). Rather, each application
must be decided on its own facts. Hodge, 802 F.2d at 61.

        In this case, petitioner Saleh has not made the necessary threshold showing that his
§ 2255 petition has a likelihood of success. I note as well that he does not attest to any
independent efforts to obtain counsel, and that – notwithstanding his misgivings – he has in fact
filed papers, in English, in reply to the government's opposition. Given that his § 2255 motion is
now fully briefed, and that there will be no need to cross-examine any witnesses until and unless
this Court grants an evidentiary hearing on that motion, it is hereby ORDERED that petitioner's
March 21, 2021 application for the appointment of counsel is DENIED without prejudice to
renewal at such time as a hearing is granted or the existence of a potentially meritorious claim is
otherwise demonstrated.

       The Clerk of Court is respectfully directed to close the motion at Dkt. No. 5 (and at Dkt.
No. 145 in No. 19-CR-26) and mail a copy of this order to the petitioner.

Dated: July 23, 2021                           SO ORDERED.
       New York, New York


                                               _____________________________
                                               BARBARA MOSES
                                               United States Magistrate Judge




                                                  2
